United States Court of Appeals
                             For the Eighth Circuit
                         ___________________________

                                 No. 17-3044
                         ___________________________

                              United States of America

                         lllllllllllllllllllllPlaintiff - Appellee

                                            v.

                                 Justin Joseph Halter

                       lllllllllllllllllllllDefendant - Appellant
                                       ____________

                     Appeal from United States District Court
                   for the Southern District of Iowa - Davenport
                                  ____________

                          Submitted: September 24, 2018
                             Filed: December 6, 2018
                                  [Unpublished]
                                  ____________

Before SMITH, Chief Judge, MELLOY and STRAS, Circuit Judges.
                             ____________

PER CURIAM.

       Justin Joseph Halter appeals his 24-month revocation sentence, arguing that the
district court1 imposed a substantively unreasonable sentence. We affirm.

      1
       The Honorable John A. Jarvey, Chief Judge, United States District Court for
the Southern District of Iowa.
                                   I. Background
       In 2004, Halter pleaded guilty to distribution of cocaine, in violation of 21
U.S.C. § 841(a)(1); possession of a firearm in furtherance of drug trafficking, in
violation of 18 U.S.C. § 924(c); and being a felon in possession of a firearm, in
violation of 18 U.S.C. § 922(g)(1). He was sentenced to 144 months’ imprisonment
and 48 months of supervised release.

       After his release from prison, Halter began his term of supervised release. In
May 2014, the district court revoked Halter’s supervised release for drug and alcohol
use, leaving the jurisdiction without permission, and failing to report to his assigned
residential re-entry center. The district court sentenced Halter to 9 months’
imprisonment and 36 months of supervised release. As a special condition of
supervision, the court ordered Halter to spend up to 120 days in a residential re-entry
center upon his release from prison.

      The district court again revoked Halter’s supervised release in June 2015
because he failed to follow the residential re-entry center’s rules and committed a new
crime. The court sentenced Halter to 24 months’ imprisonment and 6 months of
supervised release. The court again ordered him to spend up to 120 days in a
residential re-entry center upon his release from prison.

       Halter began his most recent term of supervised release in February 2017. The
government sought revocation of his supervised release in March 2017, alleging
Halter failed to comply with the residential re-entry center’s rules. The petition stated
that Halter, when accused of drug use by facility staff, left the facility for several days
without permission. The government then filed a supplemental memorandum
additionally alleging that Halter’s conduct constituted the crime of escape, in
violation of 18 U.S.C. § 751(a), and was a Grade B violation, meaning that the district
court had to revoke his release.

                                           -2-
      Initially, a deputy federal public defender represented Halter. However, that
attorney sought leave to withdraw as counsel, citing a conflict with Halter. The
magistrate judge granted the motion and appointed Halter new counsel. Halter’s
second defense attorney also moved to withdraw on the basis of a conflict with
Halter. Apparently, Halter unsuccessfully attempted to get the second defense
attorney to provide him with the home address of the public defender who had
previously represented him. The record reflects Halter’s attempted contact stemmed
from a possible desire to threaten his former counsel. The district court granted the
second defense attorney’s motion to withdraw and appointed Halter new counsel.

       The day before the revocation hearing, Halter filed a notice admitting that he
had failed to follow the rules of the residential re-entry center and that such conduct
qualified as an “escape” for revocation purposes. At the hearing, the government
presented testimony about Halter’s behavior toward his two prior attorneys. The
government then acknowledged that Halter had attempted to provide cooperation
against two defendants charged in an unrelated state homicide investigation. But the
government had made no promises to Halter in return for his cooperation. The
government ultimately decided not to recommend a downward variance for Halter’s
cooperation in light of his criminal history, history of violations on supervised
release, delayed admission to violating supervised release, and threatening conduct
toward his prior counsel. The government requested a sentence of 27 months’
imprisonment with no supervised release to follow.

      Halter sought a sentence of imprisonment for 12 months and one day, with no
supervised release to follow. Halter’s counsel stated his belief that the court was not
empowered to impose a sentence of more than 24 months. Counsel emphasized
Halter’s cooperation in the state homicide case and the substantial time he had already
served in prison for supervised-release violations. Further, defense counsel noted that
Halter was not amenable to supervision after two prior revocations. Counsel



                                         -3-
attributed Halter’s late admission to the violation allegations to not having certain
pertinent documents until shortly before the hearing.

       The district court found that Halter had violated the terms of his supervision
and revoked his supervised release. In determining a final sentence, the district court
stated that it had considered the factors set forth in 18 U.S.C. § 3553(a). Specifically,
it considered Halter’s recalcitrance while on supervised release, his threatening
behavior toward prior counsel, and his cooperation with the state homicide
investigation. The court concluded that Halter’s abscondment was a Grade B
violation and that his criminal history category was VI. The court calculated a
Guidelines range of 21 to 27 months’ imprisonment and determined that this range
adequately addressed Halter’s circumstances. The court concluded that a 24-month
sentence with no supervised release to follow was sufficient, but not greater than
necessary, to address the essential sentencing considerations of Halter’s case.

                                     II. Discussion
      On appeal, Halter argues that his 24-month sentence is substantively
unreasonable because the district court (1) failed to award him any reduction in
sentence for his cooperation in the state homicide investigation; (2) imposed a
sentence that is substantially greater than the sentence that would have been imposed
had his escape offense been independently prosecuted; (3) made no specific finding
that he intended to threaten his previous counsel; and (4) imposed an excessive
amount of imprisonment.

        “We review a district court’s sentence on revocation of supervised release for
substantive reasonableness under the same reasonableness standard that applies to
initial sentencing proceedings.” United States v. Robinson, 713 F. App’x 514, 517
(8th Cir. 2017) (per curiam) (cleaned up). We review for an abuse of discretion
Halter’s challenge to the substantive reasonableness of his sentence. Id. “A district
court abuses its discretion and imposes an unreasonable sentence when it fails to

                                          -4-
consider a relevant and significant factor, gives significant weight to an irrelevant or
improper factor, or considers the appropriate factors but commits a clear error of
judgment in weighing those factors.” Id. (quoting United States v. Kreitinger, 576
F.3d 500, 503 (8th Cir. 2009)). Our review “is narrow and deferential” in sentencing
cases, and “it will be the unusual case when we reverse a district court
sentence—whether within, above, or below the applicable Guidelines range—as
substantively unreasonable.” United States v. Feemster, 572 F.3d 455, 464 (8th Cir.
2009) (en banc) (quoting United States v. Gardellini, 545 F.3d 1089, 1090 (D.C. Cir.
2008)).

       “To determine if the district court sufficiently explained the sentence imposed,
we note that the court need not respond to every argument made by defendant or
recite each section 3553 factor.” United States v. Keatings, 787 F.3d 1197, 1202 (8th
Cir. 2015). But “[t]he sentencing judge should set forth enough to satisfy the
appellate court that he has considered the parties’ arguments and has a reasoned basis
for exercising his own legal decisionmaking authority.” Rita v. United States, 551
U.S. 338, 356 (2007). “Nonetheless, when a judge decides simply to apply the
Guidelines to a particular case, doing so will not necessarily require lengthy
explanation.” Id. “Sentences within the Guidelines range are presumptively
reasonable.” United States v. Bjerke, No. 17-1832, 2018 WL 3752143, at *4 (8th Cir.
Aug. 7, 2018) (per curiam).

       “We presume the within-range [24-month] sentence to be reasonable subject
to [Halter’s] opportunity to rebut that presumption.” Id. Based on our review of the
record, we conclude that the district court properly considered the § 3553(a) factors
raised by the parties and weighed them appropriately. First, the court considered
Halter’s recalcitrance while on supervised release. Second, the court considered
Halter’s threatening behavior toward prior counsel. The court credited the testimony
of a supervisory deputy U.S. Marshal who testified about the information he received
concerning Halter’s threats toward counsel, as well as a report from Halter’s second

                                          -5-
defense attorney about the threats. Third, the court considered Halter’s cooperation
with the state homicide investigation. The district court’s consideration of these
factors came after it heard argument from the parties concerning Halter’s poor
compliance record, troubling statements he made to his then-current attorney about
his former attorney, and his assistance to authorities in a state homicide investigation.
We find no abuse of discretion in the court’s consideration of the relevant sentencing
factors. See Robinson, 713 F. App’x at 517. Halter’s within-range 24-month sentence
is substantively reasonable.

                                    III. Conclusion
       Accordingly, we affirm.
                     ______________________________




                                          -6-